Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 1 of 70




             EXHIBIT B
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 2 of 70
                                                                              Electronically Filed
                                                                              4/6/2018 5:36 PM
                                                                              Steven D. Grierson
                                                                              CLERK OF THE COURT

   COMP
 1 John P. Aldrich, Esq.
   Nevada Bar No. 6877
 2 ALDRICH LAW FIRM, LTD.
   1601 S. Rainbow Blvd., Suite 160
 3
   Las Vegas, Nevada 89146
 4 Tel: (702) 853-5490
   Fax: (702) 227-1975
 5
   Jason M. Kerr (NSB 7773)
 6 Ronald F. Price (Utah Bar No. 5535)
   Pro Hac Vice to be submitted
 7 PRICE PARKINSON & KERR, PLLC
   5742 West Harold Gatty Drive
 8 Salt Lake City, UT 84116
   Telephone: (801) 530-2900
 9
   Attorneys for Plaintiff
10
                             EIGHTH JUDICIAL DISTRICT COURT
11
                                   CLARK COUNTY, NEVADA
12

13 BARNA CAPITAL GROUP LTD, a Cyprus                 )                Department 8
   Entity, derivatively on behalf of CHINA AUTO      )   Case No.:
14                                                   )
   LOGISTICS, INC., a Nevada Corporation                               Department 8
                                                     )   Dept. No.:
15                                                   )
                   Plaintiff,
                                                     )   VERIFIED SHAREDHOLDER
16                                                   )   DERIVATIVE COMPLAINT
           v.
                                                     )
17                                                   )
   TONG SHIPING, an Individual; CHENG                )         Exempt from Arbitration
18 WEIHONG, an Individual; HOWARD                    )
   BARTH, an Individual; MENG DONG, an               )
19 Individual; LV FUQUI, an Individual; YU           )
   JUN, an Individual; BAI SHAOHUA, an               )
20 Individual; XINWEI WANG, an Individual;           )
                                                     )
21 LILI YANG, an Individual; LISI GROUP              )
   (HOLDINGS) LTD, a Bermuda Limited                 )
22 Liability Company; MEGA CONVENTION               ))
   GROUP LIMITED, a British Virgin Islands           )
23 Limited Liability Company; TIANJIN                )
   BINHAI CAR CITY, LTD. a company                   )
24                                                   )
   established in the Peoples Republic of China;
                                                     )
25 MIGHTY MARK INVESTMENTS, a British                )
   Virgin Islands Corporation; TIANJIN               )
26 CALISTAR AUTOMALL OPERATION                       )
   MANAGEMENT CO., LTD. A limited                    )
27 company established in the Peoples Republic       )
   of China CALISTAR AUTOMOBILE SALES                )
28
                                                   -1-

                                  Case Number: A-18-772474-C
       Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 3 of 70




   AND SERVICES, LTD. A limited company                 )
 1 established in the Peoples Republic of China;        )
                                                        )
 2 TIANJIN CALISTAR INDUSTRIAL                          )
   COMPANY, LTD., a limited company                     )
 3 established in the Peoples Republic of China;        )
   WORLD VAST INTERNATIONAL                             )
 4 ENTERPRISE LIMITED, a Hong Kong                      )
   Limited Liability Company; TIANJIN BOHAI             )
 5 CAR SUPPLY CHAIN MANAGEMENT CO.                      )
                                                        )
 6 LTD., a limited company established in the           )
   Peoples Republic of China;                           )
 7                                                      )
                        Defendants.                     )
 8                                                      )
   And                                                  )
 9                                                      )
   CHINA AUTO LOGISTICS INC., a Nevada                  )
10 Corporation, nominal Defendant.                      )
11

12                    VERIFIED SHAREDHOLDER DERIVATIVE COMPLAINT
13          Plaintiff BARNA CAPITAL GROUP LTD, a Cyprus company, by its attorneys, submit
14
     this Verified Shareholder Derivative Complaint (the "Complaint") on behalf of the nominal plaintiff
15
     CHINA AUTO LOGISTICS, INC., (“CALI”) a Nevada Corporation, against the defendants
16
     named herein.
17

18                                                     I.

19                                     JURISDICTION AND VENUE

20          1.       This Court has jurisdiction over this action. Plaintiff is a citizen of Cyprus with
21 offices in Cyprus and Russia. Defendants are citizens of Nevada, the British Virgin Islands, the

22
     Peoples Republic of China, Hong Kong, Canada and Bermuda.
23
            2.       This Court has jurisdiction over each defendant named herein because each
24
     defendant is either a corporation that conducts business in and maintains operations in Nevada, or is
25

26 an individual who has sufficient minimum contacts with Nevada so as to render the exercise of

27 jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

28
                                                      -2-
       Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 4 of 70




            3.      Venue is proper in this Court because: (i) nominal party CALI is a Nevada
 1

 2 corporation and maintains an office in Clark County; (ii) one or more defendants either resides in or

 3 maintains executive offices in this district; and (iii) defendants have received substantial

 4 compensation in Clark County by doing business here and engaging in numerous activities that had

 5 an effect in this District.

 6
                                                     II.
 7
                                    SUBSTANTIVE ALLEGATIONS
 8
            4.      This is a shareholder derivative action on behalf of nominal party CALI, a Nevada
 9

10 Corporation. I n its public filings with the SEC and in other public representations, CALI claims to

11 be in the business of selling “imported automobiles...financing services related to imported

12 automobiles, and...other services including automobile information websites and advertising

13
     services, and logistics services related to the automobile importing process and other automobile
14
     value added services, such as assistance with customs clearance, storage and nationwide delivery
15
     services” in the Peoples Republic of China. Essentially, CALI claims to be engaged in “parallel
16

17 importation” of automobiles into China. Sometimes this business is referred to as “gray market”

18 automobile importation. CALI purports to purchase luxury automobiles in countries outside of

19 China, primarily in North America, and exports those automobiles to China, where it marks up and

20 purports to sell those automobiles to Chinese consumers. Because of market price differentials,

21
     luxury automobiles often sell for more than two or three times the cost to purchase the same
22
     automobiles in North America. CALI reports over $400,000,000.00 per year in revenue, but with a
23
     very low profit margin. Although CALI claimed that it earned a very small profit in 2016, it usually
24

25 has reported losses. CALI reports an operating margin of around 0.4%, while its competitors report

26 operating margins of around 12%.

27

28
                                                    -3-
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 5 of 70




            5.     The individual defendants are the current members of CALI’s Board of Directors
 1

 2 ("Board"), and one former member of the Board, and former CALI Vice President, Cheng Weihong.

 3 Ms. Weihong is the wife of the President, CEO and CALI board member Tong Shiping. Mr. Tong

 4 and Ms. Wiehong own, through entities they control, a majority of the shares of CALI and control

 5 both the Board and CALI. As will be described in greater detail below, Cheng Weihong, for her

 6
     own benefit and the benefit of her husband, Tong Shiping, and with the acquiescence, approval and
 7
     assistance of the Board, fraudulently diverted millions of dollars of corporate opportunities and
 8
     profits to the entity defendants and ultimately to Cheng Weihong and Tong Shiping.          These
 9

10 corporate opportunities and profits rightfully belonged to CALI. This action arises from defendants'

11 actions.

12          6.     While both a member of the Board and the Vice President of CALI, Cheng Weihong,
13
     in violation of her duties and obligations, also secretly owned and operated a web of interrelated
14
     companies that were and are “principally engaged in...the Parallel Import and trading of Parallel
15
     Imported Cars” in direct competition with CALI. Cheng Weihong’s actions were taken with the
16

17 full consent and for the benefit of her husband Tong Shiping. Cheng Wiehong’s businesses include

18 defendants Mighty Mark Investments Limited, Mega Convention Group Limited, World Vast

19 International Enterprise Limited, Tianjin Calistar Automall Operation Management Co. LTD.

20 (“Calistar Automall”), Tianjin Calistar Industrial Co. LTC, and Calistar Automotive Sales and

21
     Services Co. LTD. These entities were also controlled by Cheng Weihong’s husband, member of
22
     the Board, and president and CEO of CALI, Tong Shiping.           These entities were created to
23
     fraudulently siphon profits from CALI to the detriment of CALI and CALI’s shareholders and for
24

25 the benefit of defendants Tong Shiping and Cheng Weihong.

26          7.     On or about June 2, 2016, defendant Calistar Automall, which is owned and

27 controlled by defendant Cheng Weihong, entered into a “Strategic Cooperative Agreement” with

28
                                                   -4-
       Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 6 of 70




     defendant Tianjin Binhai International Car City Co., LTD. (“Binhai Car City”). Binhai Car City is
 1

 2 owned and controlled by Cheng Weihong’s son-in-law and nephew. Its board of directors includes

 3 defendant Yang Lili, who also sits on the board of directors of CALI. Binhai Car City shares its

 4 business address with CALI. According to public filings, Binhai Car City’s business is renting and

 5 providing exhibition space for parallel car importers in Tianjin, China.

 6
            8.      Despite the fact that Binhai Car City’s business is exhibition space rental, Binhai Car
 7
     City “Strategic Cooperative Agreement” with Calistar Automall requires Binhai Car City to sell
 8
     parallel imported cars to Calistar Automall.
 9

10          9.      However, Binhai Car City has no ability to import cars into China. Therefore it must

11 purchase cars from a parallel importer. Binhai Car City purchases automobiles imported by CALI.

12 Binhai Car City then resells the CALI automobiles to entities owned and controlled by Cheng

13
     Weihong. Binhai Car City purchases automobiles from CALI at below market prices and then
14
     resells those automobiles at below market prices to entities owned and controlled by Cheng
15
     Weihong for the benefit Cheng Weihong and Tong Shiping and to the damage and detriment of
16

17 CALI and its shareholders.

18          10.     On September 29, 2016, Binhai Car City entered into a legally binding undertaking

19 wherein it stated “that since January 2015 it has not been and will not be, engaged in business

20 similar to” Calistar Automall’s business of “the sale and trading of Parallel Imported Cars.” In

21
     other words, Binhai Car City, as of at least January 2015, sold parallel imported vehicles only to
22
     entities owned and controlled by Cheng Weihong.
23
            11.     The terms of the “Strategic Cooperative Agreement” are unusually favorable to
24

25 Calistar Automall. Among other things, the Strategic Cooperative Agreement requires Binhai Car

26 City to sell automobiles to Calistar Automall at the lowest price available from third parties in the

27 market, regardless of the price Binhai Car City paid for that automobile and regardless whether that

28
                                                     -5-
       Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 7 of 70




     sale would result in a loss or not to Binhai Car City.        At the same time, Calistar Automall
 1

 2 guarantees to cover any losses to Binhai Car City as a result of a sale price that was too low to cover

 3 Binhai Car City’s costs. In other words, the Strategic Cooperative Agreement was designed so that

 4 Binhai Car City neither loses nor makes any money on the sale of automobiles to Calistar Automall

 5 because once transfer payments are taken into account Binhai Car City sells all cars to its only

 6
     customer, Calistar Automall, at its cost.
 7
            12.     In summary, CALI sells automobiles to Binhai Car City at below market prices and,
 8
     according to its SEC filings, at a 0.4% margin. Binhai Car City then resells those automobiles to
 9

10 Calistar Automall at a price and on terms that guarantee Binhai Car City makes no money. Calistar

11 Automall is now free to sell the automobile at market prices, earning a high profit margin. These

12 profits rightly belong to CALI and its shareholders, but instead are diverted to Calistar Automall to

13
     benefit Tong Shiping and Cheng Weihong. The result is that CALI has the lowest profit margin
14
     among its competitors in the parallel importation market in China, despite the fact that, according to
15
     its CEO, Tong Shiping, CALI is by far the largest parallel importer in China with hundreds of
16

17 millions of dollars in revenue and should therefore enjoy significant economies of scale and market

18 power over its competitors.

19          13.     Calistar Automall began operations sometime in 2014 and grew very quickly. In
20 2014 its revenues were approximately $1,000,000. The following year, 2015, Calistar Automall

21
     reported revenues of $101,536,262.          Calister Automall was also very profitable, reporting
22
     approximately $4,900,000 in profits in 2015, the same year CALI reported a $9,500,000 loss.
23
            14.     On September 30, 2016, within three months of entering the “Strategic Cooperative
24

25 Agreement” with Binhai Car City, defendant Cheng Weihong, through defendant Mighty Mark

26 Investments Limited, which she owned and controlled, sold all of the shares in a group of

27 companies that includes World Vast International Enterprise Limited, Calistar Automall Operations

28
                                                      -6-
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 8 of 70




     Management Co., LTD., Tianjin Calistar Industrial Co., and Calistar Automotive Sales and Services
 1

 2 Co. LTD. (the “Purchased Entities”) to defendant LISI Group (Holdings) Limited (“LISI”).

 3 According to the purchase documents, it appears that the only significant asset of any of the

 4 Purchased Entities was the Strategic Cooperative Agreement between Calistar Automall and Binhai

 5 Car City. But for the illegal and fraudulent agreement between CALI, Binhai Car City, and Calistar

 6
     Automall, Calistar Automall would have no revenues. In other words, but for the illegal and
 7
     fraudulent scheme wherein CALI sells parallel imported automobiles to Binhai Car City at below
 8
     market prices, which then sells them to Calistar Automall with zero mark-up, Calistar Automall
 9

10 would have no revenues, profits, or business to sell to LISI.

11          15.    In the sales documents, the Purchased Entities and Cheng Weihong also claimed to

12 have an agreement to purchase parallel imported automobiles from Tianjin Bohai Car Supply Chain

13
     Management Co. LTD. Upon information and belief, said company either does not exist, or is
14
     owned and controlled by individuals that are under the direction and control of Cheng Weihong,
15
     Tong Shiping, or one or more of the other defendants. Investigation has failed to reveal any
16

17 company under the aforementioned name that has ever exported a vehicle from North America to

18 China.

19          16.    LISI purchased the shares in the Purchased Entities by payment of LISI stock to
20 entities owned and controlled by Cheng Weihong. The LISI stock has directly benefitted Cheng

21
     Weihong and Tong Shiping. The LISI stock was to be paid out if certain revenue targets were met.
22
     The targets were met, and the value of the stock held directly and for the benefit of Cheng Weihong
23
     and Tong Shiping now exceeds $400,000,000. Entities controlled and benefitting Cheng Weihong
24

25 and Tong Shiping are now the single largest shareholders of LISI and control the entity.

26          17.    In addition to the compensation listed in paragraph 17, above, Cheng Weihong and

27 Tong Shiping negotiated a board position for Tong Xin, defendant Tong Shiping’s nephew.

28
                                                    -7-
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 9 of 70




            18.    As of September 2017, CALI continued to report lackluster sales and operating
 1

 2 margins of approximately 0.4%. LISI on the other hand has been much more successful. Its

 3 revenues are comparable to CALI’s, but LISI’s operating margins are over 1,000% higher –

 4 approximately 12%. In addition, LISI reported sales of approximately $200,000,000 in its first six

 5 months after its purchase of Calistar Automall, or almost exactly the same revenue as CALI, but at

 6
     much higher margins. But for the fraudulent and illegal activities of the defendants, the operating
 7
     margins and profits of LISI, which have directly benefitted the defendants, would have benefited
 8
     CALI and its shareholders.
 9

10          19.    Although CALI purports to be in the business of importing and selling luxury

11 automobiles to consumers in China, in reality CALI sells few, if any, automobiles to consumers.

12          20.    For example, a search of the internet reveals no website or other method through
13
     which consumers in China can purchase automobiles from CALI.
14
            21.    Additionally, on information and belief, there is no physical location in China such
15
     as a dealership, store, building or other facility located in China where consumers can go to, or
16

17 through which they can, purchase automobiles.

18          22.    Consumers cannot purchase automobiles at CALI’s offices in China.

19          23.    Consumers in China cannot contact CALI via telephone to purchase an automobile.
20          24.    Consumers in China cannot purchase automobiles from CALI via the internet.
21
            25.    CALI’s employees in its offices in China have been instructed to inform persons who
22
     call CALI’s offices that they cannot answer any questions about CALI’s business operations.
23
            26.    In short, on information and belief, consumers cannot and do not purchase
24

25 automobiles from CALI in China, and CALI is not in fact engaged in the business of selling

26 automobiles to consumers in China.

27

28
                                                    -8-
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 10 of 70




            27.     The wrongs complained of herein began at least as early as 2014 and continue
 1

 2 through today. Specifically, during the calendar year 2017, CALI sold automobiles valued at more

 3 than $100,000,000 to LISI through the Purchased Entities and Binhai Car City in a scheme to

 4 defraud the shareholders of CALI and to divert profits to the defendants. In 2018, the fraudulent

 5 scheme has continued and CALI continues to sell automobiles to LISI at less than market value, as

 6
     set forth above, which LISI then resells at market value. The effect of these acts is to deprive CALI
 7
     and its shareholders of profits, which are being realized by LISI and its shareholders including the
 8
     defendants in this matter.
 9

10                                                       III.

11                                                THE PARTIES
12          28.     Plaintiff Barna Capital Group (“Barna”) was a shareholder of CALI during time of
13
     the continuing wrongs complained of herein and remains a shareholder. Plaintiff currently owns
14
     approximately 20% of the outstanding CALI shares and has continuously been a shareholder since
15
     August 7, 2017. Plaintiff is incorporated in Cyprus and maintains offices in Cyprus and Russia.
16
            29.     Nominal party CALI claims it is in the business of selling “imported
17

18 automobiles...financing services related to imported automobiles, and...other services including

19 automobile information websites and advertising services, and logistics services related to the

20 automobile importing process and other automobile value added services, such as assistance with

21
     customs clearance, storage and nationwide delivery services” in the Peoples Republic of China.
22
     Essentially, CALI’s business is “parallel importation” of automobiles into China. Sometimes this
23
     business is referred to as “gray market” automobile importation.           CALI purchases luxury
24

25 automobiles in countries outside of China, primarily in North America, and exports those

26 automobiles to China, where it claims to mark up and sell those automobiles to Chinese consumers.

27 Because of market price differentials, luxury automobiles often sell for more than two or three times

28
                                                     -9-
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 11 of 70




     the cost to purchase the same automobiles in North America. CALI has over $400,000,000.00 per
 1

 2 year in revenue, but with a very low profit margin. CALI claimed that it earned a very small profit

 3 in 2016, and usually has reported losses. CALI reports an operating margin of around 0.4%, while

 4 its competitors report operating margins of around 12%.

 5          30.    Defendant Tong Shiping, a resident of the Peoples Republic of China, is President,
 6
     CEO and Chairman of the Board of CALI during all relevant times herein. Tong Shiping, along
 7
     with his wife Cheng Weihong, is the beneficial owner of a majority of the shares of CALI and
 8
     therefore controls the Board. Tong Shiping purposefully directed CALI to enter into contracts to
 9

10 sell automobiles to Binhai Car City, knowing that those contracts were unfavorable to CALI and its

11 shareholders. Tong Shiping also knew that Binhai Car City would sell those same automobiles at

12 below market prices to defendants Calistar Automall and later to LISI, a putative competitor of

13
     CALI. Tong Shiping did so knowing that by entering into the aforementioned transactions, Tong
14
     Shiping was acting in his own self interest and in a manner that would benefit himself and his wife
15
     Cheng Weihong and LISI and harm the interests of CALI and CALI’s shareholders.
16

17          31.    Defendant Cheng Weihong, is a resident of the Peoples Republic of China, was at all

18 relevant times until December 20, 2017 a Vice President of CALI and a board member of CALI.

19 Cheng Weihong is married to Tong Shiping. Cheng Weihong, along with Tong Shiping, is the

20 beneficial owner of a majority of the shares of CALI and therefore controls the Board. Cheng

21
     Weihong purposefully directed CALI to enter into contracts to sell automobiles to Binhai Car City,
22
     knowing that those contracts were unfavorable to CALI and its shareholders. Cheng Weihong also
23
     knew that Binhai Car City would sell those same automobiles at below market prices to Calistar
24

25 Automall and later to LISI, a putative competitor of CALI. Cheng Weihong did so knowing that by

26 entering into the aforementioned transactions, Cheng Weihong was acting in her own self interest

27

28
                                                   - 10 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 12 of 70




     and in a manner that would benefit herself and her husband and LISI and harmed the interests of
 1

 2 CALI and CALI’s shareholders.

 3          32.    Defendant Lili Yang, a resident of the Peoples Republic of China, was at all relevant

 4 a board member of CALI. Lili Yang also is a board member of Binhai Car City. Lili Yang

 5 purposefully directed or acquiesced to CALI entering into contracts to sell automobiles to Binhai

 6
     Car City, knowing that those contracts were unfavorable to CALI and its shareholders. Lili Yang
 7
     also knew that Binhai Car City would sell those same automobiles at below market prices to
 8
     Calistar Automall and later to LISI, a putative competitor of CALI. Lili Yang did so knowing that
 9

10 by entering into the aforementioned transactions, CALI was acting in the interest of LISI and

11 harmed the interests of CALI and CALI’s shareholders.

12          33.    Defendant Howard Barth, a resident of Canada, was a board member of CALI.
13
     Howard Barth purposefully directed or acquiesced to CALI entering into contracts to sell
14
     automobiles to Binhai Car City, knowing that those contracts were unfavorable to CALI and its
15
     shareholders. Howard Barth also knew that Binhai Car City would sell those same automobiles at
16

17 below market prices to Calistar Automall and later to LISI, a putative competitor of CALI. Howard

18 Barth did so knowing that by entering into the aforementioned transactions, CALI was acting in the

19 interest of LISI and harmed the interests of CALI and CALI’s shareholders.

20          34.    Defendant Meng Dong, a resident of the Peoples Republic of China, was at all
21
     relevant times a board member of CALI. Meng Dong purposefully directed or acquiesced to CALI
22
     entering into contracts to sell automobiles to Binhai Car City, knowing that those contracts were
23
     unfavorable to CALI and its shareholders. Meng Dong also knew that Binhai Car City would sell
24

25 those same automobiles at below market prices to Calistar Automall and later to LISI, a putative

26 competitor of CALI.      Meng Dong did so knowing that by entering into the aforementioned

27

28
                                                   - 11 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 13 of 70




     transactions, CALI was acting in the interest of LISI and harmed the interests of CALI and CALI’s
 1

 2 shareholders.

 3          35.    Defendant LV Fuqui, a resident of the Peoples Republic of China, was at all relevant

 4 times a board member of CALI. LV Fuqui purposefully directed or acquiesced to CALI entering

 5 into contracts to sell automobiles to Binhai Car City, knowing that those contracts were unfavorable

 6
     to CALI and its shareholders. LV Fuqui also knew that Binhai Car City would sell those same
 7
     automobiles at below market prices to Calistar Automall and later to LISI, a putative competitor of
 8
     CALI. LV Fuqui did so knowing that by entering into the aforementioned transactions, CALI was
 9

10 acting in the interest of LISI and harmed the interests of CALI and CALI’s shareholders.

11          36.    Defendant Yu Jun, a resident of the Peoples Republic of China, was at all relevant

12 times a board member of CALI. Yu Jun purposefully directed or acquiesced to CALI entering into

13
     contracts to sell automobiles to Binhai Car City, knowing that those contracts were unfavorable to
14
     CALI and its shareholders.     Yu Jun also knew that Binhai Car City would sell those same
15
     automobiles at below market prices to Calistar Automall and later to LISI, a putative competitor of
16

17 CALI. Yu Jun did so knowing that by entering into the aforementioned transactions, CALI was

18 acting in the interest of LISI and harmed the interests of CALI and CALI’s shareholders.

19          37.    Defendant Bai Shaohua, a resident of the Peoples Republic of China, was at all
20 relevant times a board member of CALI. Bai Shaohua purposefully directed or acquiesced to CALI

21
     entering into contracts to sell automobiles to Binhai Car City, knowing that those contracts were
22
     unfavorable to CALI and its shareholders. Bai Shaohua also knew that Binhai Car City would sell
23
     those same automobiles at below market prices to Calistar Automall and later to LISI, a putative
24

25 competitor of CALI.       Bai Shaohua did so knowing that by entering into the aforementioned

26 transactions, CALI was acting in the interest of LISI and harmed the interests of CALI and CALI’s

27 shareholders.

28
                                                   - 12 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 14 of 70




            38.      Defendant Xinwei Wang, a resident of the Peoples Republic of China, was at all
 1

 2 relevant times a board member of CALI. Xinwei Wang purposefully directed or acquiesced to

 3 CALI entering into contracts to sell automobiles to Binhai Car City, knowing that those contracts

 4 were unfavorable to CALI and its shareholders. Xinwei Wang also knew that Binhai Car City

 5 would sell those same automobiles at below market prices to Calistar Automall and later to LISI, a

 6
     putative competitor of CALI.         Xinwei Wang did so knowing that by entering into the
 7
     aforementioned transactions, CALI was acting in the interest of LISI and harmed the interests of
 8
     CALI and CALI’s shareholders.
 9

10          39.      Defendant LISI is a Hong Kong corporation, a controlling interest of which is owned

11 and controlled by defendants Cheng Weidong and Tong Shiping. Defendants Cheng Weidong and

12 Tong Shiping use LISI to divert revenues and profits from CALI to the detriment of CALI and its

13
     shareholders as set forth in greater detail above.
14
            40.      Defendant Mega Convention Group Limited is a British Virgin Islands Limited
15
     Liability Company, which is owned and controlled by Defendant LISI and which is utilized by
16

17 defendants Tong Shiping and Cheng Weihong to divert profits and revenue from CALI as set forth

18 above to the detriment of CALI and CALI’s shareholders.

19          41.      Defendant Tianjin Binhai Car City, LTD. is a company established in the Peoples
20 Republic of China is utilized and controlled by defendants Tong Shiping and Cheng Weihong to

21
     divert profits and revenue from CALI as set forth above to the detriment of CALI and CALI’s
22
     shareholders.
23
            42.      Defendant Tianjin Bohai Car Supply Chain Management Co. LTD., is a company
24

25 established in the Peoples Republic of China is utilized and controlled by defendants Tong Shiping

26 and Cheng Weihong to divert profits and revenue from CALI as set forth above to the detriment of

27 CALI and CALI’s shareholders.

28
                                                      - 13 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 15 of 70




            43.      Defendant Mighty Mark Investments is a British Virgin Islands Limited Liability
 1

 2 Company, which is owned and controlled by Defendant LISI and which is utilized by defendants

 3 Tong Shiping and Cheng Weihong to divert profits and revenue from CALI as set forth above to the

 4 detriment of CALI and CALI’s shareholders.

 5          44.      Defendant Tianjin Calistar Automall Operation Management Co., LTD is a limited
 6
     liability company established in the Peoples Republic of China, which is owned and controlled by
 7
     Defendant LISI and which is utilized by defendants Tong Shiping and Cheng Weihong to divert
 8
     profits and revenue from CALI as set forth above to the detriment of CALI and CALI’s
 9

10 shareholders.

11          45.      Defendant Calistar Automobile Sales and Services, LTD is a limited liability

12 company established in the Peoples Republic of China, which is owned and controlled by

13
     Defendant LISI and which is utilized by defendants Tong Shiping and Cheng Weihong to divert
14
     profits and revenue from CALI as set forth above to the detriment of CALI and CALI’s
15
     shareholders.
16
            46.      Defendant Tianjin Calistar Industrial Company, LTD. is a limited liability company
17

18 established in the Peoples Republic of China, which is owned and controlled by Defendant LISI and

19 which is utilized by defendants Tong Shiping and Cheng Weihong to divert profits and revenue

20 from CALI as set forth above to the detriment of CALI and CALI’s shareholders.

21
            47.      Defendant World Vast International Enterprise Limited is a Hong Kong company,
22
     which is owned and controlled by Defendant LISI and which is utilized by defendants Tong Shiping
23
     and Cheng Weihong to divert profits and revenue from CALI as set forth above to the detriment of
24

25 CALI and CALI’s shareholders.

26 / / /

27 / / /

28
                                                    - 14 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 16 of 70




                                                          IV.
 1

 2                  THE FIDUCIARY DUTIES OF CALI'S DIRECTORS AND OFFICERS

 3          48.     As directors, officers, and fiduciaries of CALI, and because of their ability to control

 4 the business and corporate affairs of CALI, the individual defendants owed fiduciary duties of trust,

 5 due care, candor, good faith and loyalty to the CALI and its shareholders. These individual

 6
   defendants were required to use their utmost ability to control and manage CALI in a fair, just,
 7
   honest, and equitable manner. They are prohibited from engaging in self-dealing as well as unlawful
 8
   corporate conduct, such as violations of the laws, rules and regulations applicable to CALI and its
 9

10 business.

11 Specific Audit Committee Duties

12          49.     In addition to their general duties, the individual defendants who serve on CALI’s
13
     Audit Committee owe and owed specific duties as members of the Audit Committee. In particular,
14
     these Audit Committee defendants were responsible for overseeing the Company's compliance with
15
     legal and regulatory requirements. The Audit Committee defendants were also required to review
16

17 the adequacy of the Company's internal controls and its procedures designed to ensure compliance

18 with laws and regulations and any special audit steps adopted in light of material control

19 deficiencies. Finally, the Audit Committee defendants had the general duty to review with

20 management and the independent registered public accounting firm any reports or disclosures

21
     submitted by management to the Audit Committee, including management's assessment of the
22
     effectiveness of the CALI's internal control over financial reporting.
23
     Control, Access, and Authority
24

25          50.     The individual defendants, because of their positions of control and authority as

26 officers and/or directors of CALI, were able to and did, directly and/or indirectly, exercise control

27

28
                                                     - 15 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 17 of 70




     over the wrongful acts complained of herein, as well as the contents of the various public statements
 1

 2 issued by the Company.

 3          51.     Because of their advisory, executive, managerial, and directorial positions with

 4 CALI, each of the individual defendants had access to adverse, non-public information about the

 5 financial condition and operations of CALI.

 6
            52.     At all times relevant hereto, each of the individual defendants and the entity
 7
     defendants was the agent of each of the other individual defendants and of CALI, and was at all
 8
     times acting within the course and scope of such agency.
 9

10 Reasonable and Prudent Supervision

11          53.     To discharge their duties, the officers and directors of CALI were required to

12 exercise reasonable and prudent supervision over the management, policies, practices, and controls

13
     of the financial affairs of the Company. By virtue of such duties, the officers and directors of CALI
14
     were required to, among other things:
15
            (a)     ensure that CALI complied with its legal obligations and requirements;
16
            (b)     conduct the affairs of CALI in an efficient, business-like manner so as to make it
17

18 possible to provide the highest quality performance of its business legally possible;

19          (c)     remain informed as to how CALI conducted its operations, and upon receipt of
20 notice or information of imprudent or unsound conditions or practices, make reasonable inquiry in

21
     connection therewith, and take steps to correct such conditions or practices; and
22
            (d)     ensure that CALI was operated in a diligent, honest, and prudent manner in
23
     compliance with all applicable laws, rules, and regulations.
24

25 Breach of Duties

26          54.     Each individual defendant, by virtue of his or her position as a officer and/or

27 director, owed to CALI and to its shareholders the fiduciary duty of loyalty and good faith and the

28
                                                     - 16 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 18 of 70




     exercise of due care and diligence in the management and administration of the affairs of CALI, as
 1

 2 well as in the use and preservation of its property and assets. The conduct of the individual

 3 defendants complained of herein involves a knowing and culpable violation of their obligations as

 4 officers and/or directors of CALI, the absence of good faith on their part, and a reckless disregard

 5 for their duties to the Company and its shareholders that the Individual Defendants were aware, or

 6
     should have been aware, posed a risk of serious injury to the Company. The conduct of the
 7
     individual defendants who were also officers and/or directors of the Company has been ratified by
 8
     the remaining Individual Defendants who collectively comprised all of the Board.
 9

10          55.     The individual defendants breached their duties of loyalty and good faith by

11 operating CALI without implementing and maintaining internal controls in compliance with

12 applicable law and regulations and by failing to stop and/or encouraging the fraudulent and illegal

13
     contracts described herein.
14
                                                             V.
15
                  CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
16
            56.     In committing the wrongful acts alleged herein, the individual defendants have
17

18 pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

19 and conspired with one another in furtherance of their common plan or design while utilizing the

20 entity defendants in their schemes and actions. In addition to the wrongful conduct herein alleged as

21
     giving rise to primary liability, the individual defendants further aided and abetted and/or assisted
22
     each other in breaching their respective duties.
23
            57.     During all times relevant hereto, the individual defendants, collectively and
24

25 individually, initiated a course of conduct that was designed to and did: (i) conceal the fact that the

26 individual defendants caused CALI and the entity defendants to systematically violate the

27 individual defendants’ duties as officers and directors to CALI; (ii) deceive the investing public,

28
                                                        - 17 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 19 of 70




     including shareholders of CALI, regarding the individual defendants' management of CALI's
 1

 2 operations; (iii) enhance the individual defendants' executive and directorial positions at CALI and

 3 the profits, power, and prestige that the individual defendants enjoyed as a result of holding these

 4 positions and (iv) personally profited and benefitted from opportunities that rightfully belonged to

 5 CALI. In furtherance of this plan, conspiracy, and course of conduct, the individual defendants

 6
     collectively and individually took the actions set forth herein.
 7
             58.    The individual defendants engaged in a conspiracy, common enterprise, and/or
 8
     common course of conduct. During this time, the individual defendants committed the acts set forth
 9

10 herein.

11           59.    The purpose and effect of the individual defendants' conspiracy, common enterprise,

12 and/or common course of conduct was, among other things, to disguise the Individual Defendants'

13
     violations of law, breaches of fiduciary duty, waste of corporate assets, and unjust enrichment.
14
             60.    The individual defendants accomplished their conspiracy, common enterprise, and/or
15
     common course of conduct by causing CALI to purposefully or recklessly violate applicable laws.
16

17 Because the actions described herein occurred under the authority of the Board, each of the

18 individual defendants was a direct, necessary, and substantial participant in the conspiracy, common

19 enterprise, and/or common course of conduct complained of herein.

20           61.    Each of the individual defendants aided and abetted and rendered substantial
21
     assistance in the wrongs complained of herein. In taking such actions to substantially assist the
22
     commission of the wrongdoing complained of herein, each individual defendant acted with
23
     knowledge of the primary wrongdoing, substantially assisted the accomplishment of that
24

25 wrongdoing, and was aware of his overall contribution to and furtherance of the wrongdoing.

26 / / /

27 / / /

28
                                                      - 18 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 20 of 70




                                                         VI.
 1

 2                                                  DAMAGES

 3          62.    As a result of diverting corporate opportunity and profits from CALI to LISI as set

 4 forth above, defendants Tong Shiping and Cheng Weihong directly and personally benefitted by

 5 obtaining shares in LISI currently valued at over $400,000,000.

 6
          63.     In addition, the stock price of CALI has been artificially depressed as a result of the
 7
   scheme to divert profits to LISI in an amount to be proven at trial.
 8
          64.     In addition, CALI has incurred costs and expenses. Such expenditures include, but
 9

10 are not limited to expenses resulting from increased legal fees, costs incurred from the

11 compensation and benefits paid to individual defendants who breached their fiduciary duties to the

12 Company, damages to CALI's business, goodwill, and reputation with its business partners, and

13
     shareholders have been gravely impaired. For at least the foreseeable future, CALI will suffer from
14
     what is known as the "liar's discount," a term applied to the stocks of companies who have been
15
     implicated in improper behavior and have misled the investing public, such that CALI's ability to
16

17 raise equity capital or debt on favorable terms in the future is now impaired.

18                                                      VII.

19                                 DERIVATIVE AND DEMAND REFUSAL
20          65.    Plaintiff has made demands on CALI that CALI allow Plaintiff to inspect, inter alia,
21
     CALI’s (a) books of account and financial records, (b) press releases or public communications
22
     regarding any business relationship with the other corporate defendants, (c) internal
23
     communications relating to Cheng Weihong’s business dealings with any of the other corporate
24

25 defendants, (d) invoices to, and contracts with, defendants Tianjin Binhai Car City, Ltd., (e) all

26 invoices to any of CALI’is customers over the past three years, (f) board actions, resolutions or

27

28
                                                    - 19 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 21 of 70




     minutes related to Binhai Car City and/or LISI Group (Holding) Limited, and (g) disclosures of
 1

 2 conflicts of interests related to members of the board of directors.

 3          66.     CALI has refused to allow Plaintiff to review the documents referenced in paragraph

 4 65.

 5          67.     Plaintiff has made demand on CALI and the individual defendants to cease their
 6
     wrongful and illegal conduct, and for the individual defendants to disgorge to CALI their ill-gotten
 7
     gains. CALI and the individual defendants have refused to cease their wrongful conduct, and the
 8
     individual defendants have refused to disgorge to CALI their ill-gotten gains, which gains rightfully
 9

10 belong to CALI.

11          68.     Specifically, on March 20, 2018, Plaintiff, through its counsel, sent CALI a draft of

12 this Complaint, and made demand on CALI and the individual defendants that they cease their

13
     wrongful conduct, and that the individual defendants disgorges their ill-gotten gains. See, e.g.,
14
     Letter from Jason Kerr to Jonathan Barron and Lisi Group, dated March 20, 2018, along with a
15
     copy of the prior draft of the Complaint, a copy of which is attached hereto as Exhibit 1.
16
            69.     On March 30, 2018, CALI’s counsel sent a letter inviting representative of Plaintiff
17

18 to meet with CALI’s CEO, Ton Shiping, in China. However, CALI did not offer to cease its

19 wrongful conduct. See, e.g., Letter from Jonathan Barron to Jason Kerr dated March 30, 2018, a

20 copy of which is attached hereto as Exhibit 2.

21
            70.     On March 31, 2018, Plaintiff responded to Mr. Barron’s letter by declining to meet
22
     with CALI in China, but offering to meet with CALI in the State of Nevada where CALI is
23
     incorporated or, in Moscow, Russia or via teleconference. Plaintiff also noted that Mr. Barron’s
24

25 letter did not address whether CALI was willing to take any action to address the wrongful conduct

26 at issue in this matter, and indicated that Plaintiff would proceed with filing suit if CALI did not

27

28
                                                     - 20 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 22 of 70




     confirm a date, location and time for the proposed meeting to occur. See, e.g., Email string attached
 1

 2 hereto as Exhibit 3.

 3          71.     Shortly thereafter, CALI’s counsel sent Plaintiff’s counsel an email stating simply:

 4 “We will pass your response on to our client and get back to you.” Id.

 5          72.     As of the filing of this Complaint, neither CALI nor any of the individual defendants
 6
     have provided any substantive response to the demands that they cease their wrongful conduct. Nor
 7
     have they indicated any willingness to cease their wrongful conduct.
 8
            73.     On April 2, 2018, CALI filed with the United States Securities and Exchange
 9

10 Commission a Form 12b-25 Notification of Late Filing, indicating that CALI would not be able to

11 timely file its Annual Report on Form 10-K for the period ended December 31, 2017. CALI stated

12 in its April 2, 2018, Form 12b-25 filing that it could not timely file its Form 10-K because:

13
                   …extra time is needed to identify certain related party transactions and the
14          impact of such transactions for the preparation of the financial statements for the
            Form 10-K.
15
                    The Registrant identified a material weakness in internal controls and
16          procedures over identifying and reporting certain relationships and related
            transactions. This material weakness in the control environment contributed to delays
17
            in compiling the information for the preparation of the financial statements and
18          disclosure involving related transactions for the Form 10-K which could not be
            eliminated without unreasonable effort or expense.
19
                    The Registrant has determined that the identified material weakness would
20          impact its disclosures in the financial statements and Form 10-K but expects to
21          correct this material weakness by implementing additional procedures in the first half
            of 2018. The Registrant is working diligently with its auditors to complete its Annual
22          Report on Form 10-K and expects to file its Form 10-K no later than fifteen days
            following its prescribed due date.
23
     See, e.g., Form 12b-25 dated April 2, 2018, a copy of which is attached hereto as Exhibit 4.
24

25          74.     On April 4, 2018, CALI’s COO, Jin Yang, finally responded to the Plaintiffs’ March

26 31 offer to schedule have a conference call by stating that the company’s CEO would be willing to

27 have a teleconference, but again did not indicate that the Defendants would take any remedial action

28
                                                    - 21 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 23 of 70




     or respond to Plaintiff’s demands.      The Plaintiffs informed the Jin Yang that the telephone
 1

 2 conference would need to occur on or before 10 AM Pacific Standard time or the Plaintiffs would

 3 file this complaint. Jin Yang responded that the company’s CEO, Tong Shiping would not be

 4 available until after April 10 as it is a “Holiday” in China.

 5          75.     On April 6, 2018, counsel for CALI informed Plaintiffs’ counsel that CALI’s audit
 6
     committee had retained the law firm of DLA Piper to investigate the Plaintiffs’ allegations, but
 7
     again did not agree to comply with Plaintiffs’ demands. In response to CALI’s counsel’s email,
 8
     Plaintiffs’ counsel sent the following email on April 6, 2018:
 9

10          Rob,

11                  The audit committee’s decision to engage a law firm to investigate the
            fraud is a step that should have been taken years ago. Your client’s audit
12          committee and auditor should have been aware of the issues raised in our
            complaint since at least 2016. The facts in our complaint all come from publicly
13
            available documents found on the internet, of which your client’s audit committee
14          and auditor could have found. In addition, my client disclosed the basic facts
            outlined in the complaint to the company last year. My client even emailed the
15          head of the company’s audit committee directly, outlining the facts, but his email
            was ignored. Given the fact that the audit committee and auditors had
16          constructive knowledge of the fraud since at least 2016 and actual knowledge
            since late 2017, hiring a firm on April 6, 2018 (after being given a copy of the
17
            complaint on March 20, 2018) to “investigate” the fraud seems to be another
18          attempt to delay. An “investigation” at this point is not taking concrete steps to
            address the issues raised in our complaint, which should have been investigated,
19          addressed and resolved years ago.
20                 Despite dozens of phone calls and emails your client has refused to even
21          discuss the matter directly with my client. Even after being put on formal notice
            that my client intended to file suit nearly three weeks ago, your client’s CEO has
22          avoided getting on the phone with my client, using the excuse of a “Holiday”.

23                  My client wants to resolve this matter without litigation. But at this point,
            hiring a firm to “investigate” the complaint, appears to be nothing more than
24          another delay tactic. Consequently, and as promised, we will hold off fling the
25          complaint until 10 am Pacific time. After 10 am we will file the complaint. As
            part of the relief we will seek a prejudgment writ of attachment to seize the LISI
26          stock held by CALI’s CEO and his wife.

27 / / /

28
                                                     - 22 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 24 of 70




                     Please let me know if your client wants to talk.
 1

 2                   Thanks

 3                   Jason

 4           76.     Neither CALI nor its counsel responded to the above email by the time this
 5 Complaint was filed and no teleconference has to date taken place.

 6
                                            FIRST CAUSE OF ACTION
 7
                             (Against Individual Defendants for Breach of Fiduciary Duty)
 8
             77.     Plaintiffs repeats and realleges each and every allegation contained in the preceding
 9

10 paragraphs as though fully set forth herein.

11           78.     Each individual defendant owed to the Company the duty to exercise candor, good

12 faith and loyalty in the management and administration of CALI's business and affairs, particularly

13
     in foreign countries with less developed legal and regulating frameworks.
14
             79.     The individual defendants' conduct set forth herein was not due to an honest error or
15
     misjudgment, but rather to their intentional breach or reckless disregard of the fiduciary duties they
16

17 owed to the Company, as alleged herein. The individual defendants intentionally breached or

18 recklessly disregarded their fiduciary duties to protect the rights and interests of CALI.

19           80.     In breach of their fiduciary duties owed to CALI, the individual defendants willfully
20 participated in and caused the Company to waste its valuable assets, stole and diverted corporate

21
     opportunities and profits and otherwise to expend unnecessarily its corporate funds, and failed to
22
     properly oversee CALI's businesses, rendering them personally liable to the Company for breaching
23
     their fiduciary duties.
24

25           81.     As a direct and proximate result of defendants' breaches of their fiduciary

26 obligations, CALI has sustained, and continues to sustain, significant damages. As a result of the

27 misconduct alleged herein, defendants are liable to the Company.

28
                                                      - 23 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 25 of 70




                                          SECOND CAUSE OF ACTION
 1

 2                          (Against The Individual Defendants for Abuse of Control)

 3          82.     Plaintiff repeats and realleges each and every allegation contained in the preceding

 4 paragraphs as though fully set forth herein.

 5          83.     The individual defendants' misconduct alleged herein constituted an abuse of their
 6
     ability to control and influence CALI, for which they are legally responsible.
 7
            84.     As a direct and proximate result of defendants' abuse of control, CALI has sustained
 8
     significant damages.
 9

10          85.     As a direct and proximate result of defendants' breaches of their fiduciary obligations

11 of candor, good faith and loyalty, CALI has sustained and continues to sustain significant damages.

12          86.     As a result of the misconduct alleged herein, defendants are liable to the Company.
13
                                           THIRD CAUSE OF ACTION
14
                             (Against All Defendants for Waste of Corporate Assets)
15
            87.     Plaintiff repeats and realleges each and every allegation contained in the preceding
16

17 paragraphs though fully set forth herein.

18          88.     As a result of the foregoing misconduct, defendants have caused CALI to waste

19 valuable corporate assets.

20          89.     As a direct and proximate result of defendants' breaches of their fiduciary obligations
21
     of candor, good faith and loyalty, CALI has sustained and continues to sustain significant damages.
22
     As a result of the misconduct alleged herein, defendants are liable to the Company.
23
                                          FOURTH CAUSE OF ACTION
24

25                                   (Against All Defendants for Conspiracy)

26          90.     Plaintiff repeats and realleges each and every allegation contained in the preceding

27 paragraphs as though fully set forth herein.

28
                                                     - 24 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 26 of 70




            91.     Defendants, by acting in concert, intended to accomplish an unlawful objective for
 1

 2 the purpose of harming plaintiffs; and as a direct and proximate result of the defendants' actions,

 3 CALI sustained damages resulting from defendants' acts.

 4                                          FIFTH CAUSE OF ACTION
 5
                                 (Against All Defendants for Unjust Enrichment)
 6
            92.     Plaintiff repeats and realleges each and every allegation contained in the preceding
 7
     paragraphs as though fully set forth herein.
 8
            93.     By their wrongful acts and omissions, defendants were unjustly enriched at the
 9

10 expense and detriment of CALI and its shareholders.

11          94.     Plaintiffs, as a shareholder and representative of CALI, seeks restitution from

12 Defendants, and each of them, and seek an order of this Court disgorging all profits, benefits, and

13
     other compensation obtained by the defendants, and each of them, as a result of their wrongful
14
     conduct and breach of fiduciary duties.
15
                                            SIXTH CAUSE OF ACTION
16

17                                                  (Injunctive Relief)

18          95.     Plaintiff repeats and realleges each and every allegation contained in the preceding

19 paragraphs as though fully set forth herein.

20          96.     The existing and threatened injuries to CALI as a result of defendants’ conduct set
21
     forth above outweighs whatever damage a restraining order and/or injunction would cause CALI or
22
     any of the individual defendants.
23
            97.     A restraining order and/or injunction would not be adverse to the public interest.
24

25          98.     There is a substantial likelihood that plaintiff will prevail on the merits, and plaintiff

26 has no adequate remedy at law and/or will suffer and is suffering irreparable harm.

27

28
                                                       - 25 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 27 of 70




            99.     Accordingly, plaintiff requests an injunction prescribing, without limitation, the
 1

 2 following relief:

 3          (a)     enjoining defendants and anyone acting on their behalf or in conjunction with them

 4 from selling, transferring or otherwise disposing of any of his, her, or its ownership interest in

 5 CALI;

 6
            (b) enjoining defendants and anyone acting on their behalf or in conjunction with them from
 7
     selling, transferring or otherwise disposing of any of his, her, or its ownership interest in LISI;
 8
            (c) sequestering and seizing the proceeds of the sale of shares of LISI made by Cheng
 9

10 Weihong and others acting on their behalf in or about February 2018, which netted approximately

11 $41,000,000.

12          (d)     enjoining CALI and anyone acting on its behalf or in conjunction with it from
13
     selling, transferring or otherwise disposing of any of its assets, and enjoining each and every one of
14
     the individual defendants from causing CALI to sell, transfer or otherwise dispose of its assets; and
15
            (e)     ordering CALI       and anyone acting on its behalf or in conjunction with it to
16

17 immediately terminate any contractual relationships related to the above allegations.

18          (f)     ordering CALI to reform and improve its corporate governance to bring its corporate

19 governance into legal, accepted and standard practice for an American publicly traded company.

20                                                        VIII.
21
                                               PRAYER FOR RELIEF
22
            WHEREFORE, plaintiff demands judgment in its favor against all defendants as follows:
23
            A.      Declaring that plaintiff may maintain this action on behalf of CALI and that plaintiff
24

25 is an adequate representative of CALI;

26          B.      Declaring that the defendants have breached and/or aided and abetted the breach of

27 their fiduciary duties to CALI;

28
                                                      - 26 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 28 of 70




               C.   Determining and awarding to CALI the damages sustained by it as a result of the
 1

 2 violations set forth above from each of the defendants, jointly and severally, together with interest

 3 thereon;

 4             D.   Determining and awarding to CALI exemplary damages in an amount necessary to
 5 punish defendants and to make an example of defendants to the community according to proof at

 6
     trial;
 7
               E.   Awarding CALI restitution from defendants, and each of them;
 8
               F.   Awarding plaintiffs the costs and disbursements of this action, including reasonable
 9

10 attorneys' and experts' fees, costs and expenses;

11             G.   For a preliminary and permanent injunction as set forth above; and

12             H.   Granting such other and further equitable relief as this Court may deem just and
13
     proper.
14
     ///
15
     ///
16

17 / / /

18 / / /

19 / / /

20 / / /

21
     ///
22
     ///
23
     ///
24

25 / / /

26 / / /

27 / / /

28
                                                    - 27 -
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 29 of 70




                                                     IX.
 1

 2                                            JURY DEMAND

 3       Plaintiffs demand a trial by jury.

 4       DATED this 6th day of April, 2018.
 5
                                              ALDRICH LAW FIRM, LTD.
 6
                                              /s/ John P. Aldrich
 7                                            John P. Aldrich, Esq.
                                              Nevada Bar No. 6877
 8                                            1601 S. Rainbow Blvd., Suite 160
                                              Las Vegas, Nevada 89146
 9
                                              Tel: (702) 853-5490
10                                            Fax: (702) 227-1975

11                                            Jason M. Kerr (NSB 7773)
                                              Ronald F. Price (Utah Bar No. 5535)
12                                            Pro Hac Vice to be submitted
                                              PRICE PARKINSON & KERR, PLLC
13
                                              5742 West Harold Gatty Drive
14                                            Salt Lake City, UT 84116
                                              Telephone: (801) 530-2900
15
                                              Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                - 28 -
      Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 30 of 70




                                              VERIFICATION
 1

 2           I, EGOR ROMANYUK, on behalf of BARNA CAPITAL GROUP LTD, hereby verify that I

 3 am familiar with the allegations in the Complaint, and that I have authorized the filing of the

 4 Complaint, and that the foregoing is true and correct to the best of my knowledge, information, and

 5 belief.

 6
             I declare under penalty of perjury under the law of the State of Nevada that the foregoing is
 7
     true and correct to the best of my knowledge.
 8
             DATED this 6th day of April, 2018.
 9

10
                                                  /s/ Egor Romanyuk_____________
11                                                Egor Romanyuk

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     - 29 -
Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 31 of 70




                EXHIBIT 1




                EXHIBIT 1
Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 32 of 70
Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 33 of 70
    Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 34 of 70




Jason M. Kerr (NSB 7773)
Ronald F. Price (Utah Bar No. 5535)
Pro Hac Vice Pending
PRICE PARKINSON & KERR, PLLC
5742 West Harold Gatty Drive
Salt Lake City, UT 84116
Telephone: (801) 530-2900
Email: jasonkerr@ppktrial.com
       ronprice@ppktrial.com
       Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF NEVADA

                                            )
                                            )
 BARNA CAPITAL GROUP LTD, a                 )
 Cyprus Entity; derivatively on behalf of   )          COMPLAINT
 CHINA AUTO LOGISTICS, INC. a               )
 Nevada Corporation                         )
                                            )           Case No.
                Plaintiff,                  )
                                            )               Judge:
        v.                                  )
                                            )
                                            )
 TONG SHIPING, an Individual;               )
 CHENG WEIHONG, an Individual;              )
 HOWARD BARTH, an Individual;               )
 MENG DONG, an Individual; LV               )
 FUQUI, an Individual; YU JUN, an           )
 Individual; BAI SHAOHUA, an                )
 Individual; XINWEI WANG, an                )
 Individual; LILI YANG, an Individual;      )
  LISI GROUP (HOLIDNGS) LTD, a              )
 Bermuda Limited Liability Company;         )
 MEGA CONVENTION GROUP                      )
 LIMITED, a British Virgin Islands          )
 Limited Liability Company; TIANJIN         )
 BINHAI CAR CITY, LTD. a company            )
 established in the Peoples Republic of     )
 China; MIGHTY MARK                         )
 INVESTMENTS, a British Virgin Islands      )
 Corporation; TIANJIN CALISTAR              )
 AUTOMALL OPERATION                         )
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 35 of 70




 MANAGEMENT CO., LTD. A limited                     )
 company established in the Peoples                 )
 Republic of China CALISTAR                         )
 AUTOMOBILE SALES AND                               )
 SERVICES, LTD. A limited company                   )
 established in the Peoples Republic of             )
 China; TIANJIN CALISTAR                            )
 INDUSTRIAL COMPANY, LTD., a                        )
 limited company established in the Peoples         )
 Republic of China; WORLD VAST                      )
 INTERNATIONAL ENTERPRISE                           )
 LIMITED, a Hong Kong Limited                       )
 Liability Company; TIANJIN BOHAI                   )
 CAR SUPPLY CHAIN                                   )
 MANAGEMENT CO. LTD., a limited                     )
 company established in the Peoples                 )
 Republic of China;                                 )
                                                    )
 Defendants.                                        )
                                                    )
 And                                                )
                                                    )
 CHINA AUTO LOGISTICS INC., a                       )
 Nevada Corporation, nominal Defendant.             )



                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

       Plaintiff BARNA CAPITAL GROUP LTD, a Cyprus company, by its attorneys, submit

this Verified Shareholder Derivative Complaint (the "Complaint") on behalf of the nominal

plaintiff CHINA AUTO LOGISTICS, INC., (“CALI”) a Nevada Corporation, against the

defendants named herein.

                                I. JURISDICTION AND VENUE

       1. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(2)

because the Plaintiff is a citizen of a foreign state and one of the defendants is a citizen of the

State of Nevada. The other defendants are citizens of other foreign states. The amount in

controversy exceeds $75,000, exclusive of interest and costs. Plaintiff is a citizen of Cyprus with


                                                 -2
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 36 of 70




offices in Cyprus and Russia. Defendants are citizens of Nevada, the British Virgin Islands, the

Peoples Republic of China, Hong Kong, Canada and Bermuda. This Court has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367(a) over all other claims that are so related to claims in

the action within such original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution. This action is not a collusive action designed

to confer jurisdiction on a court of the United States that it would otherwise not have.

       2. This Court has jurisdiction over each defendant named herein because each defendant

is either a corporation that conducts business in and maintains operations in this District, or is an

individual who has sufficient minimum contacts with this District so as to render the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       3. Venue is proper in this Court pursuant to 28 U.S.C. § 1401 and 28 U.S.C. § 1391(a)

because: (i) nominal party CALI is a Nevada corporation and maintains an office in this District;

(ii) one or more defendants either resides in or maintains executive offices in this district; and

(iii) defendants have received substantial compensation in this District by doing business here

and engaging in numerous activities that had an effect in this District.

                              II. SUBSTANTIVE ALLEGATIONS

       4. This is a shareholder derivative action on behalf of nominal party CALI, a Nevada

Corporation. I n its public filings with the SEC and in other public representations, CALI claims

to be in the business of selling “imported automobiles . . . financing services related to imported

automobiles, and . . . other services including automobile information websites and advertising

services, and logistics services related to the automobile importing process and other automobile

value added services, such as assistance with customs clearance, storage and nationwide delivery

services” in the Peoples Republic of China. Essentially, CALI claims to be engaged in “parallel




                                                 -3
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 37 of 70




importation” of automobiles into China. Sometimes this business is referred to as “gray market”

automobile importation. CALI purports to purchase luxury automobiles in countries outside of

China, primarily in North America, and exports those automobiles to China, where it marks up

and purports to sell those automobiles to Chinese consumers. Because of market price

differentials, luxury automobiles often sell for more than two or three times the cost to purchase

the same automobiles in North America. CALI reports over $400,000,000.00 per year in

revenue, but with a very low profit margin. Although CALI claimed that it earned a very small

profit in 2016, it usually has reported losses. CALI reports an operating margin of around 0.4%,

while its competitors report operating margins of around 12%.

       6. The individual defendants are the current members of CALI’s Board of Directors

("Board"), and one former member of the Board, and former CALI Vice President, Cheng

Weihong. Ms. Weihong is the wife of the President, CEO and CALI board member Tong

Shiping. Mr. Tong and Ms. Wiehong own, through entities they control, a majority of the shares

of CALI and control both the Board and CALI. As will be described in greater detail below,

Cheng Weihong, for her own benefit and the benefit of her husband, Tong Shiping, and with the

acquiesce, approval and assistance of the Board, fraudulently diverted millions of dollars of

corporate opportunities and profits to the entity defendants and ultimately to Cheng Weihong and

Tong Shiping. These corporate opportunities and profits rightfully belonged to CALI. This

action arises from defendants' actions.

       7. While both a member of the Board and the Vice President of CALI, Cheng Weihong,

in violation of her duties and obligations, also secretly owned and operated a web of interrelated

companies that were and are “principally engaged in . . . the Parallel Import and trading of

Parallel Imported Cars” in direct competition with CALI. Cheng Weihong’s actions were taken




                                                -4
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 38 of 70




with the full consent and for the benefit of her husband Tong Shiping. Cheng Wiehong’s

businesses include defendants Mighty Mark Investments Limited, Mega Convention Group

Limited, World Vast International Enterprise Limited, Tianjin Calistar Automall Operation

Management Co. LTD. (“Calistar Automall”), Tianjin Calistar Industrial Co. LTC, and Calistar

Automotive Sales and Services Co. LTD. These entities were also controlled by Cheng

Weihong’s husband, member of the Board, and president and CEO of CALI, Tong Shiping.

These entities were created to fraudulently siphon profits from CALI to the detriment of CALI

and CALI’s shareholders and for the benefit of defendants Tong Shiping and Cheng Weihong.

       8. On or about June 2, 2016, defendant Calistar Automall, which is owned and controlled

by defendant Cheng Weihong, entered into a “Strategic Cooperative Agreement” with defendant

Tianjin Binhai International Car City Co., LTD. (“Binhai Car City”). Binhai Car City is owned

and controlled by Cheng Weihong’s son-in-law and nephew. Its board of directors includes

defendant Yang Lili, who also sits on the board of directors of CALI. Binhai Car City shares its

business address with CALI. According to public filings, Binhai Car City’s business is renting

and providing exhibition space for parallel car importers in Tianjin, China.

       9. Despite the fact that Binhai Car City’s business is exhibition space rental, Binhai Car

City “Strategic Cooperative Agreement” with Calistar Automall requires Binhai Car City to sell

parallel imported cars to Calistar Automall.

       10. However, Binhai Car City has no ability to import cars into China. Therefore it must

purchase cars from a parallel importer. Binhai Car City purchases automobiles imported by

CALI. Binhai Car City then resells the CALI automobiles to entities owned and controlled by

Cheng Weihong. Binhai Car City purchases automobiles from CALI at below market prices and

then resells those automobiles at below market prices to entities owned and controlled by Cheng




                                                -5
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 39 of 70




Weihong for the benefit Cheng Weihong and Tong Shiping and to the damage and detriment of

CALI and its shareholders.

        11. On September 29, 2016, Binhai Car City entered into a legally binding undertaking

wherein it stated “that since January 2015 it has not been and will not be, engaged in business

similar to” Calistar Automall’s business of “the sale and trading of Parallel Imported Cars.” In

other words, Binhai Car City, as of at least January 2015, sold parallel imported vehicles only to

entities owned and controlled by Cheng Weihong.

        12. The terms of the “Strategic Cooperative Agreement” are unusually favorable to

Calistar Automall. Among other things, the Strategic Cooperative Agreement requires Binhai

Car City to sell automobiles to Calistar Automall at the lowest price available from third parties

in the market, regardless of the price Binhai Car City paid for that automobile and regardless

whether that sale would result in a loss or not to Binhai Car City. At the same time, Calistar

Automall guarantees to cover any losses to Binhai Car City as a result of a sale price that was too

low to cover Binhai Car City’s costs. In other words, the Strategic Cooperative Agreement was

designed so that Binhai Car City neither loses nor makes any money on the sale of automobiles

to Calistar Automall because once transfer payments are taken into account Binhai Car City sells

all cars to its only customer, Calistar Automall, at its cost.

        13. In summary, CALI sells automobiles to Binhai Car City at below market prices and,

according to its SEC flings, at a 0.4% margin. Binhai Car City then resells those automobiles to

Calistar Automall at a prices and on terms that guarantee Binhai Car City makes no money.

Calistar Automall is now free to sell the automobile at market prices, earing a high profit margin.

These profits rightly belong to CALI and its shareholders, but instead are divered to Calistar

Automall to benefit Tong Shiping and Cheng Weihong. The result is that CALI has the lowest




                                                  -6
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 40 of 70




profit margin among its competitors in the parallel importation market in China, despite the fact

that, according to its CEO, Tong Shiping, CALI is by far the largest parallel importer in China

with hundreds of millions of dollars in revenue and should therefore enjoy significant economies

of scale and market power over its competitors.

        14. Calistar Automall began operations sometime in 2014 and grew very quickly. In

2014 its revenues were approximately $1,000,000. The following year, 2015, Calistar Automall

reported revenues of $101,536,262. Calister Automall was also very profitable, reporting

approximately $4,900,000 in profits in 2015, the same year CALI reported a $9,500,000 loss.

        15. On September 30, 2016, within three months of entering the “Strategic Cooperative

Agreement” with Binhai Car City, defendant Cheng Weihong, through defendant Mighty Mark

Investments Limited, which she owned and controlled, sold all of the shares in a group of

companies that includes World Vast International Enterprise Limited, Calistar Automall

Operations Management Co., LTD., Tianjin Calistar Industrial Co., and Calistar Automotive

Sales and Services Co. LTD. (the “Purchased Entities”) to defendant LISI Group (Holdings)

Limited (“LISI”). According to the purchase documents, it appears that the only significant asset

of any of the Purchased Entities was the Strategic Cooperative Agreement between Calistar

Automall and Binhai Car City. But for the illegal and fraudlent agreement between CALI,

Binhai Car City, and Calistar Automall, Calistar Automall would have no revenues. In other

words, but for the illegal and fraudulent scheme wherein CALI sells parallel imported

automobiles to Binhai Car City at below market prices, which then sells them to Calistar

Automall with zero mark-up, Calistar Automall would have no revenues, profits, or business to

sell to LISI.




                                                  -7
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 41 of 70




        16. In the sales documents, the Purchased Entities and Cheng Weihong also claimed to

have an agreement to purchase parallel imported automobiles from Tianjin Bohai Car Supply

Chain Management Co. LTD. Upon information and belief, said company either does not exist,

or is owned and controlled by individuals that are under the direction and control of Cheng

Weihong, Tong Shiping, or one or more of the other defendants. Investigation has failed to

reveal any company under the aforementioned name that has ever exported a vehicle from North

America to China.

        17. LISI purchased the shares in the Purchased Entities by payment of LISI stock to

entities owned and controlled by Cheng Weihong. The LISI stock has directly benefitted Cheng

Weihong and Tong Shiping. The LISI stock was to be paid out if certain revenue targets were

met. The targets were met, and the value of the stock held directly and for the benefit of Cheng

Weihong and Tong Shiping now exceeds $400,000,000. Entities controlled and benefitting

Cheng Weihong and Tong Shiping are now the single largest shareholders of LISI and control

the entity.

        18. In addition to the compensation listed in paragraph 17, above, Cheng Weihong and

Tong Shiping negotiated a board position for Tong Xin, defendant Tong Shiping’s nephew.

        19. As of September 2017, CALI continued to report lackluster sales and operating

margins of approximately 0.4%. LISI on the other hand has been much more successful. Its

revenues are comparable to CALI’s, but LISI’s operating margins are over 1,000% higher—

approximately 12%. In addition, LISI reported sales of approximately $200,000,000 in its first

six months after its purchase of Calistar Automall, or almost exactly the same revenue as CALI,

but at much higher margins. But for the fraudulent and illegal activities of the defendants, the




                                                -8
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 42 of 70




operating margins and profits of LISI, which have directly benefitted the defendants, would have

benefited CALI and its shareholders.

       20.     Although CALI purports to be in the business of importing and selling luxury

automobiles to consumers in China, in reality CALI sells few, if any, automobiles to consumers.

       21.     For example, a search of the internet reveals no website or other method through

which consumers in China can purchase automobiles from CALI.

       22.     Additionally, on information and belief, there is no physical location in China

such as a dealership, store, building or other facility located in China where consumers can go to,

or though which they can, purchase automobiles.

       23.     Consumers cannot purchase automobiles at CALI’s offices in China.

       24.     Consumers in China cannot contact CALI via telephone to purchase an

automobile.

       25.     Consumers in China cannot purchase automobiles from CALI via the internet.

       26.     CALI’s employees in its offices in China have been instructed to inform persons

who call CALI’s offices that they cannot answer any questions about CALI’s business

operations.

       27.     In short, on information and belief, consumers cannot and do not purchase

automobiles from CALI in China, and CALI is not in fact engage in the business of selling

automobiles to consumers in China.

       28. The wrongs complained of herein began at least as early as 2014 and continue

through today. Specifically, during the calendar year 2017, CALI sold automobiles valued at

more than $100,000,000 to LISI through the Purchased Entities and Binhai Car City in a scheme

to defraud the shareholders of CALI and to divert profits to the defendants. In 2018, the




                                                -9
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 43 of 70




fraudulent scheme has continued and CALI continues to sell automobiles to LISI at less than

market value, as set forth above, which LISI then resells at market value. The effect of these acts

is to deprive CALI and its shareholders of profits, which are being realized by LISI and its

shareholders including the defendants in this matter.

                                        III. THE PARTIES

          29. Plaintiff Barna Capital Group (“Barna”) was a shareholder of CALI during time of

the continuing wrongs complained of herein and remains a shareholder. Plaintiff currently owns

approximately 20% of the outstanding CALI shares and has continuously been a shareholder

since August 7, 2017. Plaintiff is incorporated in Cyprus and maintains offices in Cyprus and

Russia.

          30. Nominal party CALI claims it is in the business of selling “imported automobiles . . .

financing services related to imported automobiles, and . . . other services including automobile

information websites and advertising services, and logistics services related to the automobile

importing process and other automobile value added services, such as assistance with customs

clearance, storage and nationwide delivery services” in the Peoples Republic of China.

Essentially, CALI’s business is “parallel importation” of automobiles into China. Sometimes

this business is referred to as “gray market” automobile importation. CALI purchases luxury

automobiles in countries outside of China, primarily in North America, and exports those

automobiles to China, where it claims to mark up and sell those automobiles to Chinese

consumers. Because of market price differentials, luxury automobiles often sell for more than

two or three times the cost to purchase the same automobiles in North America. CALI has over

$400,000,000.00 per year in revenue, but with a very low profit margin. CALI claimed that it




                                                 - 10
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 44 of 70




earned a very small profit in 2016, and usually has reported losses. CALI reports an operating

margin of around 0.4%, while its competitors report operating margins of around 12%.

       31. Defendant Tong Shiping, a resident of the Peoples Republic of China, is President,

CEO and Chairman of the Board of CALI during all relevant times herein. Tong Shiping, along

with his wife Cheng Weihong, the beneficial owner of a majority of the shares of CALI and

therefore controls the Board. Tong Shiping purposefully directed CALI to enter into contracts to

sell automobiles to Binhai Car City, knowing that those contracts were unfavorable to CALI and

its shareholders. Tong Shiping also knew that Binhai Car City would sell those same

automobiles at below market prices to defendants Calistar Automall and later to LISI, a putative

competitor of CALI. Tong Shiping did so knowing that by entering into the aforementioned

transactions, Tong Shiping was acting in his own self interest and in a manner that would benefit

himself and his wife Cheng Weihong and LISI and harm the interests of CALI and CALI’s

shareholders.

       32. Defendant Cheng Weihong, is a resident of the Peoples Republic of China, was at all

relevant times until December 20, 2017 a Vice President of CALI and a board member of CALI.

Cheng Weihong is married to Tong Shiping. Cheng Weihong, along with Tong Shiping, is the

beneficial owner of a majority of the shares of CALI and therefore controls the Board. Cheng

Weihong purposefully directed CALI to enter into contracts to sell automobiles to Binhai Car

City, knowing that those contracts were unfavorable to CALI and its shareholders. Cheng

Weihong also knew that Binhai Car City would sell those same automobiles at below market

prices to Calistar Automall and later to LISI, a putative competitor of CALI. Cheng Weihong

did so knowing that by entering into the aforementioned transactions, Cheng Weihong was




                                               - 11
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 45 of 70




acting in her own self interest and in a manner that would benefit herself and her husband and

LISI and harm the interests of CALI and CALI’s shareholders.

       33. Defendant Lili Yang, a resident of the Peoples Republic of China, was at all relevant

a board member of CALI. Lili Yang also is a board member of Binhai Car City. Lili Yang

purposefully directed or acquiesced to CALI entering into contracts to sell automobiles to Binhai

Car City, knowing that those contracts were unfavorable to CALI and its shareholders. Lili

Yang also knew that Binhai Car City would sell those same automobiles at below market prices

to Calistar Automall and later to LISI, a putative competitor of CALI. Lili Yang did so knowing

that by entering into the aforementioned transactions, CALI was acting in the interest of LISI and

harm the interests of CALI and CALI’s shareholders.

       34. Defendant Howard Barth, a resident of Canada, was a board member of CALI.

Howard Barth purposefully directed or acquiesced to CALI entering into contracts to sell

automobiles to Binhai Car City, knowing that those contracts were unfavorable to CALI and its

shareholders. Howard Barth also knew that Binhai Car City would sell those same automobiles

at below market prices to Calistar Automall and later to LISI, a putative competitor of CALI.

Howard Barth did so knowing that by entering into the aforementioned transactions, CALI was

acting in the interest of LISI and harm the interests of CALI and CALI’s shareholders.

       35. Defendant Meng Dong, a resident of the Peoples Republic of China, was at all

relevant times a board member of CALI. Meng Dong purposefully directed or acquiesced to

CALI entering into contracts to sell automobiles to Binhai Car City, knowing that those contracts

were unfavorable to CALI and its shareholders. Meng Dong also knew that Binhai Car City

would sell those same automobiles at below market prices to Calistar Automall and later to LISI,

a putative competitor of CALI. Meng Dong did so knowing that by entering into the




                                               - 12
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 46 of 70




aforementioned transactions, CALI was acting in the interest of LISI and harm the interests of

CALI and CALI’s shareholders.

       36. Defendant LV Fuqui, a resident of the Peoples Republic of China, was at all relevant

times a board member of CALI. LV Fuqui purposefully directed or acquiesced to CALI entering

into contracts to sell automobiles to Binhai Car City, knowing that those contracts were

unfavorable to CALI and its shareholders. LV Fuqui also knew that Binhai Car City would sell

those same automobiles at below market prices to Calistar Automall and later to LISI, a putative

competitor of CALI. LV Fuqui did so knowing that by entering into the aforementioned

transactions, CALI was acting in the interest of LISI and harm the interests of CALI and CALI’s

shareholders.

       37. Defendant Yu Jun, a resident of the Peoples Republic of China, was at all relevant

times a board member of CALI. Yu Jun purposefully directed or acquiesced to CALI entering

into contracts to sell automobiles to Binhai Car City, knowing that those contracts were

unfavorable to CALI and its shareholders. Yu Jun also knew that Binhai Car City would sell

those same automobiles at below market prices to Calistar Automall and later to LISI, a putative

competitor of CALI. Yu Jun did so knowing that by entering into the aforementioned

transactions, CALI was acting in the interest of LISI and harm the interests of CALI and CALI’s

shareholders.

       38. Defendant Bai Shaohua, a resident of the Peoples Republic of China, was at all

relevant times a board member of CALI. Bai Shaohua purposefully directed or acquiesced to

CALI entering into contracts to sell automobiles to Binhai Car City, knowing that those contracts

were unfavorable to CALI and its shareholders. Bai Shaohua also knew that Binhai Car City

would sell those same automobiles at below market prices to Calistar Automall and later to LISI,




                                               - 13
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 47 of 70




a putative competitor of CALI. Bai Shaohua did so knowing that by entering into the

aforementioned transactions, CALI was acting in the interest of LISI and harm the interests of

CALI and CALI’s shareholders.

       39. Defendant Xinwei Wang, a resident of the Peoples Republic of China, was at all

relevant times a board member of CALI. Xinwei Wang purposefully directed or acquiesced to

CALI entering into contracts to sell automobiles to Binhai Car City, knowing that those contracts

were unfavorable to CALI and its shareholders. Xinwei Wang also knew that Binhai Car City

would sell those same automobiles at below market prices to Calistar Automall and later to LISI,

a putative competitor of CALI. Xinwei Wang did so knowing that by entering into the

aforementioned transactions, CALI was acting in the interest of LISI and harm the interests of

CALI and CALI’s shareholders.

       40. Defendant LISI is a Hong Kong corporation, a controlling interest of which is owned

and controlled by defendants Cheng Weidong and Tong Shiping. Defendants Cheng Weidong

and Tong Shiping use LISI to divert revenues and profits from CALI to the detriment of CALI

and its shareholders as set forth in greater detail above.

       41. Defendant Mega Convention Group Limited is a British Virgin Islands Limited

Liability Company, which is owned and controlled by Defendant LISI and which is utilized by

defendants Tong Shiping and Cheng Weihong to divert profits and revenue from CALI as set

forth above to the detriment of CALI and CALI’s shareholders.

       42. Defendant Tianjin Binhai Car City, LTD. is a company established in the Peoples

Republic of China is utilized and controlled by defendants Tong Shiping and Cheng Weihong to

divert profits and revenue from CALI as set forth above to the detriment of CALI and CALI’s

shareholders.




                                                 - 14
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 48 of 70




       43. Defendant Tianjin Bohai Car Supply Chain Management Co. LTD., is a company

established in the Peoples Republic of China is utilized and controlled by defendants Tong

Shiping and Cheng Weihong to divert profits and revenue from CALI as set forth above to the

detriment of CALI and CALI’s shareholders.

       44. Defendant Mighty Mark Investments is a British Virgin Islands Limited Liability

Company, which is owned and controlled by Defendant LISI and which is utilized by defendants

Tong Shiping and Cheng Weihong to divert profits and revenue from CALI as set forth above to

the detriment of CALI and CALI’s shareholders.

       45. Defendant Tianjin Calistar Automall Operation Management Co., LTD is a limited

liability company established in the Peoples Republic of China, which is owned and controlled

by Defendant LISI and which is utilized by defendants Tong Shiping and Cheng Weihong to

divert profits and revenue from CALI as set forth above to the detriment of CALI and CALI’s

shareholders.

       46. Defendant Calistar Automobile Sales and Services, LTD is a limited liability

company established in the Peoples Republic of China, which is owned and controlled by

Defendant LISI and which is utilized by defendants Tong Shiping and Cheng Weihong to divert

profits and revenue from CALI as set forth above to the detriment of CALI and CALI’s

shareholders.

       47. Defendant Tianjin Calistar Industrial Company, LTD. is a limited liability company

established in the Peoples Republic of China, which is owned and controlled by Defendant LISI

and which is utilized by defendants Tong Shiping and Cheng Weihong to divert profits and

revenue from CALI as set forth above to the detriment of CALI and CALI’s shareholders.




                                              - 15
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 49 of 70




       48. Defendant World Vast International Enterprise Limited is a Hong Kong company,

which is owned and controlled by Defendant LISI and which is utilized by defendants Tong

Shiping and Cheng Weihong to divert profits and revenue from CALI as set forth above to the

detriment of CALI and CALI’s shareholders.

       IV. THE FIDUCIARY DUTIES OF CALI'S DIRECTORS AND OFFICERS

       49. As directors, officers, and fiduciaries of CALI, and because of their ability to control

the business and corporate affairs of CALI, the individual defendants owed fiduciary duties of

trust, due care, candor, good faith and loyalty to the CALI and its shareholders. These individual

defendants were required to use their utmost ability to control and manage CALI in a fair, just,

honest, and equitable manner. They are prohibited from engaging in self-dealing as well as

unlawful corporate conduct, such as violations of the laws, rules and regulations applicable to

CALI and its business.

                               Specific Audit Committee Duties

       50.     In addition to their general duties, the individual defendants who serve on CALI’s

audit owe and owed specific duties as members of the Audit Committee. In particular, these

Audit Committee defendants were responsible for overseeing the Company's compliance with

legal and regulatory requirements. The Audit Committee defendants were also required to review

the adequacy of the Company's internal controls and its procedures designed to ensure

compliance with laws and regulations and any special audit steps adopted in light of material

control deficiencies. Finally, the Audit Committee defendants had the general duty to review

with management and the independent registered public accounting firm any reports or

disclosures submitted by management to the Audit Committee, including management's

assessment of the effectiveness of the CALI's internal control over financial reporting.




                                                - 16
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 50 of 70




                                 Control, Access, and Authority

       51.     The individual defendants, because of their positions of control and authority as

officers and/or directors of CALI, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein, as well as the contents of the various public

statements issued by the Company.

       52. Because of their advisory, executive, managerial, and directorial positions with

CALI, each of the individual defendants had access to adverse, non-public information about the

financial condition and operations of CALI.

       53. At all times relevant hereto, each of the individual defendants and the entity

defendants was the agent of each of the other individual defendants and of CALI, and was at all

times acting within the course and scope of such agency.

                             Reasonable and Prudent Supervision

       54. To discharge their duties, the officers and directors of CALI were required to exercise

reasonable and prudent supervision over the management, policies, practices, and controls of the

financial affairs of the Company. By virtue of such duties, the officers and directors of CALI

were required to, among other things:

       (a) ensure that CALI complied with its legal obligations and requirements;

       (b) conduct the affairs of CALI in an efficient, business-like manner so as

to make it possible to provide the highest quality performance of its business legally possible;

       (c) remain informed as to how CALI conducted its operations, and upon receipt

of notice or information of imprudent or unsound conditions or practices, make reasonable

inquiry in connection therewith, and take steps to correct such conditions or practices; and

       (d) ensure that CALI was operated in a diligent, honest, and prudent




                                                - 17
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 51 of 70




manner in compliance with all applicable laws, rules, and regulations.

                                          Breach of Duties

         55. Each individual defendant, by virtue of his or her position as a officer and/or director,

owed to CALI and to its shareholders the fiduciary duty of loyalty and good faith and the

exercise of due care and diligence in the management and administration of the affairs of CALI,

as well as in the use and preservation of its property and assets. The conduct of the individual

defendants complained of herein involves a knowing and culpable violation of their obligations

as officers and/or directors of CALI, the absence of good faith on their part, and a reckless

disregard for their duties to the Company and its shareholders that the Individual Defendants

were aware, or should have been aware, posed a risk of serious injury to the Company. The

conduct of the individual defendants who were also officers and/or directors of the Company has

been ratified by the remaining Individual Defendants who collectively comprised all of the

Board.

         56. The individual defendants breached their duties of loyalty and good faith by operating

CALI without implementing and maintaining internal controls in compliance with applicable law

and regulations and by failing to stop and encouraging the fraudulent and illegal contracts

described herein.

         V. CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         57. In committing the wrongful acts alleged herein, the individual defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their common plan or design while utilizing the

entity defendants in their schemes and actions. In addition to the wrongful conduct herein alleged




                                                  - 18
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 52 of 70




as giving rise to primary liability, the individual defendants further aided and abetted and/or

assisted each other in breaching their respective duties.

       58. During all times relevant hereto, the individual defendants, collectively and

individually, initiated a course of conduct that was designed to and did: (i) conceal the fact that

the individual defendants caused CALI and the entity defendants to systematically violate the

individual defendants’ duties as officers and directors to CALI; (ii) deceive the investing public,

including shareholders of CALI, regarding the individual defendants' management of CALI's

operations; (iii) enhance the individual defendants' executive and directorial positions at CALI

and the profits, power, and prestige that the individual defendants enjoyed as a result of holding

these positions and (iv) personally profited and benefitted from opportunities that rightfully

belonged to CALI. In furtherance of this plan, conspiracy, and course of conduct, the individual

defendants collectively and individually took the actions set forth herein.

       59. The individual defendants engaged in a conspiracy, common enterprise, and/or

common course of conduct. During this time, the individual defendants committed the acts set

forth herein.

       60. The purpose and effect of the individual defendants' conspiracy, common enterprise,

and/or common course of conduct was, among other things, to disguise the Individual

Defendants' violations of law, breaches of fiduciary duty, waste of corporate assets, and unjust

enrichment.

       61. The individual defendants accomplished their conspiracy, common enterprise, and/or

common course of conduct by causing CALI to purposefully or recklessly violate applicable

laws. Because the actions described herein occurred under the authority of the Board, each of




                                                 - 19
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 53 of 70




the individual defendants was a direct, necessary, and substantial participant in the conspiracy,

common enterprise, and/or common course of conduct complained of herein.

       62. Each of the individual defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each individual defendant acted with

knowledge of the primary wrongdoing, substantially assisted the accomplishment of that

wrongdoing, and was aware of his overall contribution to and furtherance of the wrongdoing.

                                         VI. DAMAGES

       63. As a result of diverting corporate opportunity and profits from CALI to LISI as set

forth above, defendants Tong Shiping and Cheng Weihong directly and personally benefitted by

obtaining shares in LISI currently valued at over $400,000,000

       64. In addition, the stock price of CALI has been artificially depressed as a result of the

scheme to divert profits to LISI in an amount to be proven at trial.

       65. In addition CALI has incurred costs and expenses Such expenditures include, but are

not limited to expenses resulting from increased legal fees, costs incurred from the compensation

and benefits paid to individual defendants who breached their fiduciary duties to the Company,

damages to CALI's business, goodwill, and reputation with its business partners, and

shareholders have been gravely impaired. For at least the foreseeable future, CALI will suffer

from what is known as the "liar's discount," a term applied to the stocks of companies who have

been implicated in improper behavior and have misled the investing public, such that CALI'

ability to raise equity capital or debt on favorable terms in the future is now impaired.




                                                - 20
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 54 of 70




             VII. DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       66.      Plaintiff has made demand on CALI and the individual defendants to cease their

wrongful and illegal conduct, and for the individual defendants to disgorge to CALI their ill-

gotten gains. CALI and the individual defendants have refused to cease their wrongful conduct,

and the individual defendants have refused to disgorge to CALI their ill-gotten gains, which

gains rightfully belong to CALI.

       67.      Plaintiff has made demands on CALI that CALI allow Plaintiff to inspect, inter

alia, CALI’s (a) books of account and financial records, (b) press releases or public

communications regarding any business relationship with the other corporate defendants, (c)

internal communications relating to Cheng Weihong’s business dealings with any of the other

corporate defendants, (c) invoices to, and contracts with, defendants Tianjin Binhai Car City,

Ltd., (d) all invoices to any of CALI’is customers over the past three years, (d) board actions,

resolutions or minutes related to Binhai Car City and/or LISI Group (Holding) Limited, and (e)

disclosures of conflicts of interests related to members of the board of directors.

       68.      CALI has refused to allow Plaintiff to review the documents referenced in

paragraph 68.

                                   FIRST CAUSE OF ACTION

                (Against Individual Defendants for Breach of Fiduciary Duty)

       69. Plaintiffs repeats and realleges each and every allegation contained in the preceding

paragraphs as though fully set forth herein.

       70. Each individual defendant owed to the Company the duty to exercise candor, good

faith and loyalty in the management and administration of CALI's business and affairs,

particularly in foreign countries with less developed legal and regulating frameworks.




                                                - 21
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 55 of 70




       71. The individual defendants' conduct set forth herein was not due to an honest error or

misjudgment, but rather to their intentional breach or reckless disregard of the fiduciary duties

they owed to the Company, as alleged herein. The individual defendants intentionally breached

or recklessly disregarded their fiduciary duties to protect the rights and interests of CALI.

       72. In breach of their fiduciary duties owed to CALI, the individual defendants willfully

participated in and caused the Company to waste its valuable assets, stole and diverted corporate

opportunities and profits and otherwise to expend unnecessarily its corporate funds, and failed to

properly oversee CALI's businesses, rendering them personally liable to the Company for

breaching their fiduciary duties.

       73. As a direct and proximate result of defendants' breaches of their fiduciary

obligations, CALI has sustained and continues to sustain significant damages. As a result of the

misconduct alleged herein, defendants are liable to the Company.

                                SECOND CAUSE OF ACTION

                  (Against The Individual Defendants for Abuse of Control)

       74. Plaintiff repeats and realleges each and every allegation contained in the preceding

paragraphs as though fully set forth herein.

       75. The individual defendants' misconduct alleged herein constituted an abuse of their

ability to control and influence CALI, for which they are legally responsible.

       76. As a direct and proximate result of defendants' abuse of control, CALI has sustained

significant damages.

       77. As a direct and proximate result of defendants' breaches of their fiduciary obligations

of candor, good faith and loyalty, CALI has sustained and continues to sustain significant

damages.




                                                - 22
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 56 of 70




       78. As a result of the misconduct alleged herein, defendants are liable to the Company.

                                 THIRD CAUSE OF ACTION

                   (Against All Defendants for Waste of Corporate Assets)

       79. Plaintiff repeats and realleges each and every allegation contained in the preceding

paragraphs though fully set forth herein.

       80. As a result of the foregoing misconduct, defendants have caused CALI to waste

valuable corporate assets.

       81. As a direct and proximate result of defendants' breaches of their fiduciary obligations

of candor, good faith and loyalty, CALI has sustained and continues to sustain significant

damages. As a result of the misconduct alleged herein, defendants are liable to the Company.

                                FOURTH CAUSE OF ACTION

                             (Against All Defendants for Conspiracy)

       82. Plaintiff repeats and realleges each and every allegation contained in the preceding

paragraphs as though fully set forth herein.

       83. Defendants, by acting in concert, intended to accomplish an unlawful objective for

the purpose of harming plaintiffs; and as a direct and proximate result of the defendants' actions,

CALI sustained damages resulting from defendants' acts.

                                  FIFTH CAUSE OF ACTION

                       (Against All Defendants for Unjust Enrichment)

       84. Plaintiff repeats and realleges each and every allegation contained in the preceding

paragraphs as though fully set forth herein.

       85. By their wrongful acts and omissions, defendants were unjustly enriched at the

expense and detriment of CALI and its shareholders.




                                                - 23
     Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 57 of 70




        86. Plaintiffs, as a shareholder and representative of CALI, seeks restitution from

Defendants, and each of them, and seek an order of this Court disgorging all profits, benefits, and

other compensation obtained by the defendants, and each of them, as a result of their wrongful

conduct and breach of fiduciary duties.

                                  SIXTH CAUSE OF ACTION

                                          (Injunctive Relief)

        87.    Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as though fully set forth herein.

        88.    The existing and threatened injuries to CALI as a result of defendants’ conduct set

forth above outweighs whatever damage a restraining order and/or injunction would cause CALI

or any of the individual defendants.

        89.    A restraining order and/or injunction would not be adverse to the public interest.

        90.    There is a substantial likelihood that plaintiff will prevail on the merits.

        91.    Accordingly, plaintiff requests an injunction prescribing, without limitation, the

following relief:

               (a)     enjoining defendants and anyone acting on their behalf or in conjunction

with them from selling, transferring or otherwise disposing of any of her ownership interest in

CALI;

               (b) enjoining defendants and anyone acting on their behalf or in conjunction with

them from selling, transferring or otherwise disposing of any of her ownership interest in LISI;

               (c) sequestering and seizing the proceeds of the sale of shares of LISI made by

Cheng Weihong and others acting on their behalf in or about February 2018, which netted

approximately $41,000,000.




                                                 - 24
         Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 58 of 70




                  (d)    enjoining CALI and anyone acting on its behalf or in conjunction with it

from selling, transferring or otherwise disposing of any it its assets, and enjoining each and

everyone of the individual defendants from causing CALI to sell, transfer or otherwise dispose of

its assets; and

                  (e)    ordering CALI and anyone acting on its behalf or in conjunction with it to

immediately terminate any contractual relationships related to the above allegations.

                                   VIII. PRAYER FOR RELIEF

          WHEREFORE, plaintiff demands judgment in its favor against all defendants as follows:

          A. Declaring that plaintiff may maintain this action on behalf of CALI and that plaintiff is

an adequate representative of CALI;;

          B. Declaring that the defendants have breached and/or aided and abetted the breach of

their fiduciary duties to CALI;

          C. Determining and awarding to CALI the damages sustained by it as a result of the

violations set forth above from each of the defendants, jointly and severally, together with

interest thereon;

          D. Determining and awarding to CALI exemplary damages in an amount necessary to

punish defendants and to make an example of defendants to the community according to proof at

trial;

          E. Awarding CALI restitution from defendants, and each of them;

          F. Awarding plaintiffs the costs and disbursements of this action, including reasonable

attorneys' and experts' fees, costs and expenses;

          G.      For a preliminary and permanent injunction as set forth above; and




                                                  - 25
    Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 59 of 70




          H. Granting such other and further equitable relief as this Court may deem just and

proper.

                                       IX.     JURY DEMAND

          Plaintiffs demand a trial by jury.

          DATE: March _____, 2018.

                                                PRICE PARKINSON & KERR, PLLC



                                                _______________________________________
                                                Jason M. Kerr
                                                Attorneys for Plaintiff




                                                 - 26
Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 60 of 70




                EXHIBIT 2




                EXHIBIT 2
Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 61 of 70
Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 62 of 70




                EXHIBIT 3




                EXHIBIT 3
Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 63 of 70
Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 64 of 70
Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 65 of 70
Case 2:19-cv-00169-JCM-PAL Document 1-3 Filed 01/28/19 Page 66 of 70




                EXHIBIT 4




                EXHIBIT 4
4/2/2018          Case 2:19-cv-00169-JCM-PAL               Document 1-3 Filed 01/28/19 Page 67 of 70
                           https://www.sec.gov/Archives/edgar/data/1355042/000121390018003767/extf10k2017_chinaautolog.htm

  NT 10-K 1 extf10k2017_chinaautolog.htm NOTIFICATION OF LATE FILING
                                                                                                                SEC FILE NUMBER
                                                                                                                    001-34393
                                                     UNITED STATES                                               CUSIP NUMBER
                                         SECURITIES AND EXCHANGE COMMISSION                                        16936J 202
                                                  Washington, D.C. 20549

                                                              FORM 12b-25

                                                 NOTIFICATION OF LATE FILING

  (Check one):       ☒ Form 10-K ☐ Form 20-F ☐ Form 11-K ☐ Form 10-Q ☐ Form 10-D ☐ Form N-SAR ☐ Form N-CSR

                     For Period Ended: December 31, 2017

                     ☐ Transition Report on Form 10-K

                     ☐ Transition Report on Form 20-F

                     ☐ Transition Report on Form 11-K

                     ☐ Transition Report on Form 10-Q

                     ☐ Transition Report on Form N-SAR

                     For the Transition Period Ended: ________________________

  Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.

  If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:

  PART I — REGISTRANT INFORMATION

  China Auto Logistics Inc.
  Full Name of Registrant


  Former Name if Applicable

  Floor 1 FTZ International Auto Mall, 86 Tianbao Avenue, Free Trade Zone
  Address of Principal Executive Office (Street and Number)

  Tianjin Province, The People’s Republic of China 300461
  City, State and Zip Code




https://www.sec.gov/Archives/edgar/data/1355042/000121390018003767/extf10k2017_chinaautolog.htm                                   1/4
4/2/2018            Case 2:19-cv-00169-JCM-PAL               Document 1-3 Filed 01/28/19 Page 68 of 70
                             https://www.sec.gov/Archives/edgar/data/1355042/000121390018003767/extf10k2017_chinaautolog.htm




  PART II — RULES 12b-25(b) AND (c)

  If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b),
  the following should be completed. (Check box if appropriate)

           (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or
               expense;

  ☒        (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR, or N-CSR,
               or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject
               quarterly report of transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be
               filed on or before the fifth calendar day following the prescribed date; and

           (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.

  PART III — NARRATIVE

  State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion
  thereof, could not be filed within the prescribed time period.

  The Registrant is unable to file its Annual Report on Form 10-K for the period ended December 31, 2017 within the prescribed time
  period without unreasonable effort and expense because extra time is needed to identify certain related party transactions and the
  impact of such transactions for the preparation of the financial statements for the Form 10-K.

  The Registrant identified a material weakness in internal controls and procedures over identifying and reporting certain relationships
  and related transactions. This material weakness in the control environment contributed to delays in compiling the information for the
  preparation of the financial statements and disclosure involving related transactions for the Form 10-K which could not be eliminated
  without unreasonable effort or expense.

  The Registrant has determined that the identified material weakness would impact its disclosures in the financial statements and Form
  10-K but expects to correct this material weakness by implementing additional procedures in the first half of 2018. The Registrant is
  working diligently with its auditors to complete its Annual Report on Form 10-K and expects to file its Form 10-K no later than fifteen
  days following its prescribed due date.

  PART IV — OTHER INFORMATION

  (1) Name and telephone number of person to contact in regard to this notification

                      Tong Shiping                                   (86-22)                                      2576-2771
                        (Name)                                     (Area Code)                               (Telephone Number)

  (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the
      Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to
      file such report(s) been filed? If answer is no, identify report(s).
                                                                                                                          Yes ☒ No ☐

  (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be
      reflected by the earnings statements to be included in the subject report or portion thereof?
                                                                                                                               Yes ☒ No ☐

       If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why
       a reasonable estimate of the results cannot be made.


                                                                        2



https://www.sec.gov/Archives/edgar/data/1355042/000121390018003767/extf10k2017_chinaautolog.htm                                               2/4
4/2/2018         Case 2:19-cv-00169-JCM-PAL               Document 1-3 Filed 01/28/19 Page 69 of 70
                          https://www.sec.gov/Archives/edgar/data/1355042/000121390018003767/extf10k2017_chinaautolog.htm




                                                       China Auto Logistics Inc.
                                                (Name of Registrant as Specified in Charter)

  has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized.

  Date: April 2, 2018                                                                By: /s/ Tong Shiping
                                                                                     Name: Tong Shiping
                                                                                     Title: Chief Executive Officer

  INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The
  name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the
  registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf
  of the registrant shall be filed with the form.

                                                            ATTENTION
  Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001)


                                                                       3




https://www.sec.gov/Archives/edgar/data/1355042/000121390018003767/extf10k2017_chinaautolog.htm                                                3/4
4/2/2018         Case 2:19-cv-00169-JCM-PAL               Document 1-3 Filed 01/28/19 Page 70 of 70
                          https://www.sec.gov/Archives/edgar/data/1355042/000121390018003767/extf10k2017_chinaautolog.htm




                                                                                                                        Exhibit to 12b-25

  The Registrant expects revenue from continuing operations for the year ended December 31, 2017 to increase approximately 4% from
  the year ended December 31, 2016 and the net loss from continuing operations for the year ended December 31, 2017 to increase 49%
  from the year ended December 31, 2016. The expected increase in net loss for the year ended December 31, 2017 resulted from a
  decline in gross margin in the sales of automobiles, the decline in the revenue generated from Financing Services and a moderate
  increase in the Registrant’s operating expenses.

  The financial information presented above is preliminary, based upon the Registrant’s internal estimates and subject to the Registrant’s
  ongoing assessment of revenue recognition, the Audit Committee’s independent review of this matter, and completion of the
  Registrant’s financial closing procedures and issuance of its financial statements as of and for the year ended December 31, 2017. The
  Registrant’s final financial results and other financial data could differ materially from this preliminary financial information. The
  Registrant’s final financial results will be set forth in the Registrant’s Form 10-K as of and for the year ended December 31, 2017.

                                                                       4




https://www.sec.gov/Archives/edgar/data/1355042/000121390018003767/extf10k2017_chinaautolog.htm                                              4/4
